Title: From Benjamin Franklin to Daniel Burton, 26 March 1769
From: Franklin, Benjamin
To: Burton, Daniel


The note of recommendation printed below, like Franklin’s recommendation of George Spencer a year earlier, raises a question about his judgment in sponsoring candidates for the Anglican priesthood. Theodorus Swaine Drage grew up in England, where he is said to have been a schoolmate of Lord Hillsborough. He emigrated to Pennsylvania, if Franklin is correct in his dates, in 1753 or before, and became a partner first of George Croghan and then of John Hughes, trading on the frontier. In 1769 he returned to England, and on April 17 he wrote Burton to request, on the basis of this note from Franklin, one from Burton himself, and other testimonials, that he be ordained and sent as a missionary to North Carolina, where he could use his knowledge of the frontier. The Bishop of London ordained him in late May, and by November he was installed in a back-country parish at Salisbury, N.C.
What sort of person was he? On this point the evidence is meager, but it certainly does not substantiate Franklin’s good opinion of him. When Samuel Wharton learned in London in early April about the impending ordination, he wrote Croghan that Drage would be a disaster as a missionary; and the new clergyman did run into almost immediate trouble with his parishioners, whether or not through his own fault. The vestry, according to provincial law, was elected by all freeholders with title deeds, and among these the Presbyterians predominated; they had no taste for an Anglican priest, and chose a vestry pledged not to meet at all. In 1773 Drage, thus deprived of his salary, was driven to find another parish in Camden, S.C., where he died the following year.
The only other information about him is that he claimed to have written a work on the Northwest Passage, which is also credited to Charles Swaine. One modern scholar concludes that Drage’s claim was spurious and brands him a liar. Another argues that he and Swaine were one and the same person, but we do not find the argument convincing; we incline to the view that Drage was indeed lying. Whether he was or not, what is known of his career leaves a doubt about Franklin’s wisdom in sponsoring him.
 
Reverend Sir
Craven street, March 26. 1769.
At the Request of the Bearer Mr. Drage I beg Leave to inform you, that I have known him well for these Sixteen Years past, during which time he has lived very reputably in or near Philadelphia, and ever maintained the Character of an honest Man. With great Respect, I am, Reverend Sir, Your most obedient and most humble Servant
B Franklin
Dr. Burton
